
	
		I
		112th CONGRESS
		1st Session
		H. R. 712
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Capuano (for
			 himself, Mrs. Christensen,
			 Mr. Cohen,
			 Mr. DeFazio,
			 Mr. Jackson of Illinois,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Nadler,
			 Ms. Norton,
			 Ms. Richardson,
			 Mr. Sablan,
			 Mr. Shuler, and
			 Mr. Costello) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require air carriers to refund passenger baggage fees
		  if such baggage is lost, delayed, or damaged, and require air carriers and
		  ticket agents to include the actual cost of checked baggage when quoting an
		  airfare.
	
	
		1.Short titleThis Act may be cited as the
			 Baggage Fee Fairness Act of
			 2011.
		2.Baggage fee
			 refundsNot later than 30 days
			 after arrival of a passenger flight in which a piece of baggage is lost,
			 delayed, or damaged, the air carrier for such flight shall refund to a
			 passenger any baggage fee collected. For purposes of this section, the term
			 delayed means baggage that is not on the conveyor belt or held
			 by the air carrier for retrieval by the passenger one hour after arrival of the
			 flight at such passenger’s final destination.
		3.Notification
			 requirements regarding the sale of airline ticketsSection
			 41712 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(d)Notice of
				feesIt shall be an unfair or
				deceptive practice under subsection (a) for an air carrier, foreign air
				carrier, or ticket agent to sell a ticket for air transportation, including
				sale on the Internet or over the phone, to fail, before the sale of the ticket,
				to ask a potential ticket purchaser if such purchaser has one or more pieces of
				baggage to check and to inform the potential purchaser of the cost of checking
				each piece of baggage. In the case of a sale of such a ticket on the Internet,
				the seller may provide an opportunity for a purchaser to indicate the number of
				bags when selecting other flight and airport
				information.
				.
		
